Title: From George Washington to Thomas Newton, Jr., 2 April 1774
From: Washington, George
To: Newton, Thomas Jr.

 

Sir,
Mt Vernon 2d April 1774

Inclosed you have Griffen Gilley’s receipt for sixty Barrels of superfine Flour; as also an invoice of the weight &c. of each barrel. Please to dispose of it to the best advantage, for my interest, on credit not ecceeding October.
I was obliged to buy in the Anne & Elizabeth myself at the price of £175 which is thirty odd, short of what it stands me—Will this Vessel, do you think, sell at Norfolk? and at what price for ready money? I could wish to dispose of it at its value, as every one agree’s it must be worth £300—but if I cannot get a price nearly equal to its worth, I must receive freight, one being offer’d to Jamaica, another to Philadelphia, & a third to St Kitts. I shall only add that I am Sir, Your most obt Servt

G: Washington


P.S. Wou’d the Vessel with a sortable cargo on board, consistg of fine & superfine Flour, Bread, Herrings &c. sell at Norfolk.

